PETRELLA, P.J.A.D.,
dissenting.
Defendants, the town of Morristown, its mayor and town council, and its health and public works departments, have appealed from a partial summary judgment which declared Morristown’s garbage collection ordinance violative of the Equal Protection Clause. I disagree with the conclusion of the majority and would reverse the partial summary judgment and remand for trial because there is a material issue of fact as to whether there exists a rational basis for the classification made in the ordinance.
The subject ordinance provides for the collection and disposal of garbage at municipal expense from all “single-family dwellings,” defined as any single-family home or apartment building with less than four dwelling units plus any condominium developments where not more than 50% of the units are owned by a single *156individual or entity.1 See Morristown, N.J., Code, c. 109-1, -2 (1989). The judge found the ordinance unconstitutional because there was no rational basis for defendants to provide services to some residential units but not all.
WHS Realty Company owns an apartment complex of 140 units in Morristown. Morristown does not provide WHS Realty garbage collection and disposal services because it does not meet the definition of a single family dwelling. WHS Realty has its garbage removed by a private contractor. At various times during 1991, WHS Realty unsuccessfully demanded that Morristown provide it garbage collection services.
*157On September 22, 1992, WHS Realty filed a complaint to require that defendants provide it with garbage collection and disposal services and pay it damages for defendants’ failure to provide such services. Specifically, in count one, WHS Realty asserted that defendants provide garbage collection and disposal services to other property owners within the municipality but arbitrarily, capriciously, and unreasonably refused to provide these services to it. In count two, WHS Realty alleged that defendants’ refusal to provide it with garbage collection services is an arbitrary, capricious, and unreasonable abuse of discretion and a violation of due process and equal protection guaranteed by the New Jersey and United States Constitutions. In count three, WHS Realty maintained that defendants’ refusal to provide it with garbage collection services violated its constitutional rights within the meaning of 42 U.S.C. § 1983, such actions being taken under color of state law. In count four, WHS Realty asserted that if the court determines that defendants need not provide it with garbage collection services, then WHS Realty is entitled to be compensated for the expenses it incurs in collecting its own garbage. In count five, WHS Realty maintained that if the court determines that it is not entitled to dumpster collection services, then it is entitled to curbside collection services. Finally, in count six, WHS Realty asserted that defendants improperly discriminated against it by not providing garbage disposal services to WHS Realty while providing such services to other property owners.
Defendants admitted that they refused to provide garbage collection and disposal services to WHS Realty, although they provide such services to other property owners. However, defendants denied that this refusal was improper or illegal. Defendants asserted as an affirmative defense that Morristown’s ordinance was constitutional under New Jersey State League of Municipalities v. State, 257 N.J.Super. 509, 608 A.2d 965 (App.Div.1992), certif. dismissed, 133 N.J. 423, 627 A.2d 1132, appeal dismissed, 133 N.J. 419, 627 A.2d 1129 (1993).
*158WHS Realty moved for partial summary judgment on the ground that the ordinance denies it due process and equal protection. Defendants opposed the motion on the ground that the classification made by the. ordinance was reasonable and constitutionally valid. The Law Division Judge held Morristown’s ordinance unconstitutional as violative of the Equal Protection Clause. He reasoned that there was no rational basis for Morristown to distinguish between providing services to those who live in single-family homes or condominiums and those who live in rental units. He concluded that the different level of services discriminated against apartment dwellers in a way he thought was “unacceptable under our Constitution.” The judge also felt that apartment complex owners were being discriminated against as somehow without adequate voice. The judge reached these conclusions without hearing any testimony either as to the intent and purpose of the statute or to test the validity of defendants’ assertions that the statute was, in fact, reasonable.2
Defendants assert that the judge erred when he invalidated Morristown’s garbage ordinance. They argue that the ordinance does not deny WHS Realty equal protection because it has a rational basis for excluding larger apartment buildings from municipal garbage collection. Defendants claim that the ordinance advances the legitimate government interest of promoting home ownership. They also contend that the judge erred in finding that the garbage ordinance is unfair to landlords.3
*159The majority correctly notes that a municipality is not required to provide garbage removal at its expense. Pleasure Bay Apartments v. City of Long Branch, 66 N.J. 79, 90, 328 A.2d 593 (1974) (“No case has ever held that a municipality electing to furnish garbage removal services at municipal expense must provide means and facilities which are all inclusive and will insure collection of all garbage and refuse produced in the municipality.”). A municipality choosing to provide garbage removal service is under no duty to provide an inclusive service which removes all the garbage in the municipality. Ibid. All that is required is that the municipal action does not violate due process and equal protection of the laws. Id. at 91, 328 A.2d 593.
For example, in Pleasure Bay Apartments, our Supreme Court held it was permissible for a municipality to limit garbage collection to only curbside collection. The result of the curbside collection distinction was that the municipality collected garbage from *160all single family homes, as well as from apartment complexes whose tenants placed their garbage at curbside. Id. at 90-91, 328 A.2d 593. But the municipality did not collect the garbage of apartment complexes which used dumpsters. Id. at 90-92, 328 A.2d 593. The distinction was held not to be invidious discrimination because the problems associated with entering the property of an apartment complex to collect trash made the distinction “real and not feigned.” Id. at 95, 328 A.2d 593. Accord Property Owners and Managers Ass’n v. Mayor of Parsippany-Troy Hills, 264 N.J.Super. 538, 544-547, 624 A.2d 1381 (App.Div.), certif. denied, 134 N.J. 561, 636 A.2d 519 (1993).
The majority sets forth the appropriate three-tiered equal protection analysis. The Law Division Judge applied the lowest standard of review, rational basis scrutiny, but without an adequate record. Pleasure Bay Apartments v. City of Long Branch, supra, 66 N.J. at 91, 328 A.2d 593; New Jersey State League of Municipalities v. State, supra, 257 N.J.Super. at 518, 608 A.2d 965. A statute must be upheld under the rational basis tier if the statute is “rationally related to a legitimate state interest.” New Jersey State League of Municipalities v. State, supra, 257 N.J.Super. at 518, 608 A.2d 965.
This standard also applies to all legislative actions by a municipality, and it accords municipal ordinances a strong presumption of constitutionality. Pleasure Bay Apartments v. City of Long Branch, supra, 66 N.J. at 93-94, 328 A.2d 593. The challenger has the burden to refute all possible rational bases for the differing treatment. New Jersey State League of Municipalities v. State, supra, 257 N.J.Super. at 518, 608 A.2d 965. As the majority also observes, legislation must be upheld if the court can conceive of any reason to justify the classification, even if the enacting body has not cited that reason for the enactment or the classification is fairly debatable. Ibid.
Thus, even if the relationship is slight, the burden of WHS Realty here is a heavy one.. It must refute all possible rational bases for the differing treatment.
*161The trial judge on a summary judgment motion must determine whether there is a genuine issue of material fact, but cannot decide the issue if it exists. Judson v. Peoples Bank & Trust Co. of Westfield, 17 N.J. 67, 73, 110 A.2d 24 (1954). Here, the summary judgment motion could be granted only if, as a matter of law, the trial judge was convinced that any conceivable municipal interest supporting the ordinance was not related to a rational basis.
We have indicated that the trial court should conduct an evidentiary hearing before it determines that a municipal garbage collection ordinance is declared unconstitutional. Ballantyne House Assocs. v. City of Newark, 269 N.J.Super. 322, 337-338, 635 A.2d 551 (App.Div.1993). In Ballantyne House Assocs., plaintiffs, limited dividend housing corporations, entered into tax abatement agreements with defendant city relieving them of their obligation to pay property taxes, but requiring them to pay an annual fee for municipal services. Id. at 328, 635 A.2d 551. At the time of the agreement Newark provided plaintiffs with municipal garbage collection services. However, in 1983, Newark enacted a new ordinance which classified plaintiffs’ property as commercial, thereby ostensibly relieving Newark of the obligation to collect gai’bage from plaintiffs’ facilities. Ibid. Plaintiffs filed an action challenging Newark’s termination of garbage collection services to their facilities.
On cross-motions for summary judgment, the motion judge granted plaintiffs partial summary judgment, concluding that Newark had contracted to provide garbage collection for the duration of the tax abatement agreements. Id. at 328-329, 635 A.2d 551. The judge further concluded that Newark’s garbage collection ordinance was unconstitutional because it excluded properties owned by limited dividend housing corporations from municipal garbage collection while providing that service to other multifamily dwellings. Id. at 336, 635 A.2d 551.
We agreed that Newark had breached the tax abatement agreements by terminating garbage collection from plaintiffs’ proper*162ties. Id. at 334, 635 A.2d 551. However, we determined that the motion judge had erred in finding the ordinance unconstitutional because the ruling was unnecessary and was based on an inadequate récord. Id. at 336, 635 A.2d 551.
Although the facts in Ballantyne differ from those here, that case points out that a judge should be cautious about declaring a municipal ordinance unconstitutional without first testing, through a hearing, the municipality’s stated reason for the ordinance’s classification. Indeed, such a hearing was necessary here because there are at least two rational bases underlying the subject ordinance, and there was no fact-finding for an appellate court to review.
The potential rational bases were raised in New Jersey State League of Municipalities v. State, supra, 257 N.J.Super. at 509, 608 A.2d 965. There we considered the constitutionality of N.J.S.A. 40:67-23.2 to -23.8, which mandates that municipalities provide services for “residential condominium, cooperative, fee simple community, or horizontal property regime[s].” 257 N.J.Super. at 515, 608 A.2d 965. The statute was challenged by the plaintiff on various grounds including that it deprived equal protection of the law to apartment owners. The trial court, granting plaintiffs motion for summary judgment, struck down the statute on the basis of this argument, finding that the statute sought to correct the “double taxation” burden on condominium owners, but was improperly underinclusive since it did not extend this benefit to apartment owners. Id. at 518, 608 A.2d 965.
Before this court the State advanced two reasonable bases for the distinction the statute made between apartment complexes and condominiums: (1) apartments are assessed differently from condominiums and cooperatives; and, (2) condominiums and cooperatives “foster the valid goal of individual home ownership.” Id. at 516, 608 A.2d 965. We declined there to accept the assessment argument without a hearing at which a tax expert could be heard. However, we accepted that condominiums may be treated differently in order to promote home ownership. Ibid.
*163On appeal, the plaintiff argued that the statute was both under- and overinclusive. Id. at 517-518; 520-522, 608 A.2d 965. On one hand, plaintiff argued the statute was underinclusive because the statute was meant to relieve the double tax burden on condominium owners, but did not relieve that burden on apartment owners who it was argued were essentially in the same position as condominium owners who rented out their units. Id. at 518, 608 A.2d 965. Plaintiff asserted that on the other hand, the statute was overinclusive because, if the statute was meant to promote home ownership, the distinction was irrational because it was alleged that a significant percentage of condominium owners rent their units and would thus appear to be in a similar position to apartment owners.4 Id. at 517, 608 A.2d 965.
This court scrutinized the statute under the rational basis test, observing that this was the lowest level of equal protection scrutiny, and that a statute within this tier must be upheld even if the reasonableness of the classification is fairly debatable. Id. at 518-519, 608 A.2d 965. We held that even if the statute was underin-clusive and hence, unfair or unwise in some applications, this alone was not a sufficient basis for invalidation because the statute is related to the rational purpose of promoting home ownership. Id. at 520, 608 A.2d 965. We further held that although the rational purpose of the statute was not served in an overinclusive application, groupings of members benefitted by the statute need not be mathematically precise.5 Ibid.
Obviously, the classification created by the ordinance here is significantly different than the classification in New Jersey State League of Municipalities. Here, the ordinance draws a distinc*164tion between apartment complexes with four or less units and those with greater than four units; the classification in New Jersey State League of Municipalities simply omitted apartments altogether from its regulatory scheme. Compare Morristown, N.J., Code c. 109-1, -2 (1989), and N.J.S.A. 40:67-23.2. The fact that this distinction is drawn, however, does not necessarily render Morristown’s ordinance unconstitutional, because Pleasure Bay ApaHments teaches that municipalities need not provide garbage collection for all of their residents. Rather, the municipality need only draw upon a rational basis to support its decision as to who should qualify for garbage collection at municipal expense.
First, as to the purported goal of advancing home ownership, the majority may very well be correct as to the fact that providing collection to apartment buildings with three or fewer units has no obvious relationship to the stated goal.6 Morristown attempted, however, to create a connection by asserting that in many dwelling units containing three or fewer units, the owner occupies one unit and rents out the others.7 The majority overlooks the fact that unlike New Jersey League of Municipalities, we have no record here to support such a claim because the matter was decided upon a motion for partial summary judgment. There is no evidence in *165the record that dwellings of three or fewer units in Morristown generally are or are not commonly owner-occupied. Without such evidence, it cannot be determined whether the classification is rationally related to this legitimate state interest.
Second, the majority skirts the financial consequences raised, but not considered in Neto Jersey League of Municipalities.8 It is indeed clear that more traditional residences and condominiums are taxed differently than apartments, and our case law has at various points commented upon this. See, e.g., Schwam v. Tp. of Cedar Grove, 228 N.J.Super. 522, 526-527, 550 A.2d 502 (App.Div. 1988), certif. denied, 115 N.J. 76-77, 556 A.2d 1219 (1989); Inwood Owners, Inc. v. Tp. of Little Falls, 216 N.J.Super. 485, 524 A.2d 441 (App.Div.1987), certif. denied, 108 N.J. 184, 528 A.2d 13 (1987).9 The underlying logic supporting these distinctions may well constitute a reason for treating large apartment complexes differently than smaller ones. For example, Morristown might be required to spend as much or more time, effort, and human and fiscal resources on collecting and disposing of garbage from large apartment complexes as it does for apartments with four or less units, condominiums, and other “single family dwellings” even though the tax ratables received from larger apartment building may be equal to or close to those received from smaller apartment buildings. The town may have well considered that the added expended resources were not worth the benefit. In any event, this should be a factor developed at trial by municipal tax and finance experts so that an adequate record for review will be accorded us. The record here is in my view totally inadequate for intelligent review on this ground.
*166Finally, Morristown also argues that the judge erred in finding that its garbage ordinance is unfair to landlords.10 The test for the constitutionality of the ordinance is whether there is a rational relationship between the classification and a legitimate governmental purpose. As Neiv Jersey League of Municipalities held, a legislative enactment entitled to rational-basis constitutional scrutiny need not be perfectly drawn; nor must it encompass only those groups it was intended to regulate. Only a statute that is underinclusive by a wide margin can be invalidated. A hearing should have been held as to the number of landlords adversely affected by the ordinance and the extent of its underinclusiveness.
The two cases relied upon by both the motion judge and the majority support the proposition that the motion judge erred in declaring Morristown’s garbage collection ordinance unconstitutional without first holding a fact-finding hearing to measure the weight of the rational bases raised by the municipality.
Thus, in 399 Lincoln Assocs. v. City of Orange, 244 N.J.Super. 238, 581 A.2d 1364 (App.Div.1990), we invalidated a municipal ordinance similar' to the one at issue here. There, before 1989, defendant city passed an ordinance restricting municipal garbage collection to residential units containing less than five units. Ibid. The plaintiff, an apartment complex owner of 716 units, challenged the ordinance on equal protection grounds. Ibid.
After a two-day hearing on the intent and purposes of the ordinance the judge found the ordinance unconstitutional, and we affirmed. Id. at 240-241, 581 A.2d 1364. On appeal, defendant had argued: it adopted the ordinance in an effort to save money, particularly in light of a substantial increase in tipping fees, id. at 243, 581 A.2d 1364; and, in light of the “cut-off’ numbers used in various similar local, State, and federal regulations, the ordinance *167served the rational basis of administrative convenience.11 Id. at 244, 581 A.2d 1364.
We rejected the first reason, noting that the City of Orange had made no study comparing the volume of waste generated on a per-unit basis by one to four-family dwellings to the volume generated by dwellings containing five or more units. Id. at 242, 581 A.2d 1364. The city had only considered the total tonnage generated by dwellings containing five or more units. We noted that the record in that case showed that the per-unit cost of picking up trash from a multi-unit dwelling was cheaper than from single family homes or multi-family dwellings of less than five units. Ibid.
Next, although we acknowledged that administrative convenience is recognized as a rational basis for a classification, we rejected that argument as applied to the ordinance in question. We noted that of the legislation cited by the city, only one statute used the five-unit and over distinction, while the others classified by three or four and more units. Ibid. Thus, some regulated housing was excluded from the classification drawn by defendant. We concluded:
[T]he evils addressed in the legislation upon which the City relied, including their numerical cut-offs for applicability of the regulation, do not concern garbage collection. Thus, the constitutional propriety of the numerical cut-off points selected for the purpose of that legislation is totally unrelated to the issues involved in this case. The Director of Public Works specifically conceded that there is *168nothing making it administratively convenient to pick up garbage from four families and less dwelling units as compared to five families or more. It is obvious that the result of the present ordinance does not treat alike, persons situated alike. A commercial landlord who rents a one, two, three or four-family building receives free garbage collection and thus does not have to factor into his rent a cost for that service, whereas, a commercial landlord with five or more units must pay for this sendee and thereby factor that cost into the rents charged. Persons situated alike are not treated alike under Ordinance # 5-89, and thus it is unconstitutional.
[Id. at 245, 581 A.2d 1364 (citation omitted) (emphasis added) ].
Similar to the ordinance in 399 Lincoln Assocs., supra, which provided municipal collection to buildings holding fewer than five units, the Morristown ordinance here provides municipal collection to those apartment buildings with fewer than four rental units. However, here, unlike 399 Lincoln Assocs., no hearing was held to determine the purpose of the ordinance and the relationship between the classification and the stated purpose. The partial summary judgment declaring the ordinance unconstitutional was granted after brief oral argument; no factual record was developed. Indeed, the proofs may show that it in fact costs more to collect garbage from a larger apartment complex because the garbage at an apartment complex, although stacked in one or two places,12 is much greater than at smaller apartment buildings, and thus, takes longer to collect and remove.
Also, in Boulevard Apartments, Inc. v. Mayor of Lodi, 110 N.J.Super. 406, 265 A.2d 888 (App.Div.), certif. denied, 57 N.J. 124, 270 A.2d 27 (1970), upon which 399 Lincoln Assocs., supra, relied, the defendant municipality passed a resolution excluding “garden[-]type apartment houses and high rise apartment houses” from municipal garbage pick up. Id. at 408-409, 265 A.2d 838. Boulevard Apartments, the owner of a garden-type apartment complex, brought an action to have the resolution invalidated as arbitrary, capricious, and discriminatory. A trial was held and the trial court upheld the resolution. Id. at 410, 265 A.2d 838. We reversed because we could find no rational basis for the resolution *169discriminating between garden-type apartments and all other residential dwellings. Id. at 411, 265 A.2d 838. Again, however, Boulevard Apartments found after a trial there was no rational basis for the ordinance in question because evidence introduced at the trial indicated such was the case. Here, no evidence in the record exists to support the propositions advanced by the parties.
I would reverse the grant of partial summary judgment and remand to the trial court for the development of a record on whether the ordinance’s classification is rationally related to the legitimate state interest of promoting home ownership or to any other state interest defendants may assert. Specifically, the hearings below should include evidence as to whether there is a relationship between the classification made by the ordinance and the legitimate legislative goal of promoting home ownership; the fiscal consequences of extending municipal garbage collection to large apartment buildings; the cost of collecting and removing large quantities of garbage from one area, and any other basis defendants might offer to justify the ordinance. If Morristown on remand asserts any legitimate goal which supports the distinction then WHS Realty would have the burden of refuting that goal as well. New Jersey State League of Municipalities, supra, 257 N.J.Super. at 518, 608 A.2d 965.

 Chapter 109-2 of Morristown's ordinance, entitled "Garbage and Recyclables,” provides:
A. Collection to be made twice weekly; garbage to be placed at curb.
(1) The Town, by its designated agents and employees shall collect and remove garbage from single family dwellings twice weekly ... provided that no collection shall be made unless such garbage has been placed into proper receptacles or bundles for collection in the manner prescribed herein. Where it is required to enter ontb private property, in order to service condominium developments the Town shall only remove garbage from those condominium associations who have executed an agreement with the Town setting forth the specific guidelines for the collection of garbage, granting the Town permission to enter onto association property, indemnifying the Town from any claims for damage to private roads, driveways and curbs and naming the Town as an additional insured on its liability insurance policy for all claims arising out of the Town's collection of condominium association garbage. The Town shall have the right to determine, in its sole discretion, whether or not it is necessary to enter onto private property in order to provide adequate sendee to condominium developments.
[Morristown, N.J., Code c. 109-2 (1989) (emphasis added).]
Chapter 109 — 1 of the ordinance defines "single family" dwelling as:
Any single family home, or any apartment building or housing complex containing less than four (4) dwelling units, plus any housing complex consisting of four (4) or more dwelling units in which the majority of such units are separately owned in fee or as condominiums. The ownership of 50% or more of the dwelling units in any such housing complex by a single individual, a group of individuals or entity(s) shall disqualify such complex from being a single family dwelling for purposes of this ordinance.
[Id. c. 109-1.]


 The judge’s order requiring Morristown to pick up WHS Realty’s garbage at municipal expense was interlocutory because it did not decide the issue of what damages, if any, to which plaintiff is entitled. The Law Division granted a stay, noting that if the Appellate Division upheld his order, Morristown might be required to compensate WHS Realty for failure to provide garbage removal and disposal services as of November 1, 1994. We granted leave to appeal nunc pro tunc.


 Out of state cases on the issue of the constitutionality of municipal ordinances which provide garbage collection sendees to some but not all of a municipality's residential properties have been decided with differing results. For example, in State ex rel. Miller v. McDonald, 260 Ind. 565, 297 N.E.2d 826, *159828 (1973), cert. denied, 414 U.S. 1158, 94 S.Ct. 917, 39 L.Ed.2d 111 (1974), plaintiffs successfully attacked on equal protection grounds a municipal ordinance which provided municipal garbage pick-up to apartment buildings with four or fewer units but not to apartment buildings with more units. In Alexander v. City of Detroit, 392 Mich. 30, 219 N.W.2d 41 (1974), Detroit's refuse collection ordinance was held violative of the Equal Protection Clause. That ordinance provided garbage collection for condominiums, cooperatives, and multiple dwellings of four or less units but not for multiple dwellings of five or more units.
On the other hand, the Seventh Circuit had no trouble upholding a similar ordinance in Goldstein v. City of Chicago, 504 F.2d 989 (7th Cir.1974). There, the ordinance provided municipal garbage collection for "multiple dwelling containing less than five living units, a multiple dwelling producing less than thirty-two gallons of refuse per week, or a multiple dwelling each living unit of which is individually heated by the tenant," but not for every other multiple dwelling unit. Id. at 990
Likewise, in Carpenter v. Commissioner of Pub. Works of Racine, 115 Wis.2d 211, 339 N.W.2d 608, 609 (App.1983), cert. denied, 466 U.S. 904, 104 S.Ct. 1680, 80 L.Ed.2d 155 (1984), an ordinance was upheld which provided that no building containing five or more dwelling units would receive garbage collection service. Plaintiff owned a building containing eight dwelling units. Ibid.
Thus, some jurisdictions strike down the type of ordinance at issue here and others have no trouble upholding it.


 The record in New Jersey State League of Municipalities included a 1980 Census showing that over one-fifth of New Jersey condominium owners rent their units to olhers. 257 N.J.Super. at 517-518, 608 A.2d 965.
Of course, nothing prevents a single family homeowner from renting his home temporarily or even on a more or less permanent basis for any reason.


 We declined to “consider how large the deviating percentage may be before the law loses its rational basis.” Ibid.


 The judge did not specifically address the home ownership rationale. But, he expressed a personal view, not necessarily supported by caselaw, when he said:
I have always ruled that once a municipality starts to collect garbage from residents, it must collect them from all residents, including those who live in rental apartments and it must collect them from residents in rental apartments regardless of the number of units in the residential rental apartment complex.


 Specifically, at oral argument, defense counsel asserted that this is an affordable way to own a home. Defendants argue that one unit of two and three family dwelling units is often occupied by the owner, who rents out the other units. Defendants therefore assert that providing these two and three unit buildings with municipal garbage collection promotes home ownership because "two and three family units offer owner-occupants an opportunity to own an affordable home while at the same time providing the owner a mechanism to pay for it."


 As previously noted, New Jersey League of Municipalities did not consider the tax consequences of N. J.S.A. 40:67-23 to 23.8 because it had some evidence (a census report) underlying the promotion of home ownership as a rational basis.


 Generally, an apartment building is valued as one structure, and each condominium is valued and assessed as an individual and separate taxable property.


 The Law Division Judge did include some language in his opinion which suggested that he believed that owners of apartment complexes were being discriminated against because Morristown refused to collect garbage from larger apartment complexes. Defendants replied by citing to their rent control ordinance as protecting both landlords and tenants.


 Specifically, defendant stated that it had chosen the five-unit dwelling cutoff, because other federal, state, and local legislation applied only to residential premises containing more than three, four, or five dwelling units Defendant cited regulation of residential premises by the Fair Housing Chapter of the Civil Rights Act of 1968, 42 U.S.C.A. § 3602 to § 3631, which proscribed discrimination in rental of units within multiple family dwellings of five or more units; the New Jersey Hotel and Multiple Dwelling Law, N.J.S.A. 55:13A-3(k), which set standards for safety and habitation of dwelling units and applied to multiple family dwellings of three or more units, and the Orange Rent Leveling Ordinance which only applied to multiple family dwellings of four or more units, none of which were owner occupied. 244 N.J.Super. at 244, 581 A.2d 1364 Defendant argued that this classification was administratively convenient because it could maintain existing groupings of regulated units. Ibid.


 As per municipal ordinance 109-3(D), garbage must be set at curbside for municipal collection.